AMY, J.,
concurring in part and dissenting in part.
IT agree with the majority opinion in all respects other than its reversal of the trial court’s award for damages for the Gum Cove dispute. I dissent on this limited aspect of the case.
In my opinion, the Gum Cove issue is not appropriately considered as a contractual dispute involving an immovable. Rather, I find no manifest error in the trial court’s .award on an equitable basis in *1200light of the parties’ expectations. Accordingly, and under the facts of this case, I would affirm the trial court’s award of damages for payment of a thing not owed.